t c summary opinion united_states tax_court emmanuel and cecilia abloso petitioners v commissioner of internal revenue respondent docket no 898-04s filed date emmanuel and cecilia abloso pro_se guy glaser kim-khanh thi nguyen and sherri s wilder for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioners are entitled to various deductions claimed on a schedule c profit or loss from business included with their joint federal_income_tax return and whether the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in fontana california references to petitioner are to emmanuel abloso for most of the year in issue petitioner was employed full time by anvicom petitioner worked at least hours a week there and earned wages of dollar_figure in petitioner attended a seminar conducted by renaissance ttp inc renaissance renaissance sometimes refers to itself in its publications as the tax people renaissance developed and marketed the tax relief system trs a program designed to provide tax products and services targeted primarily to individuals operating home-based businesses petitioner received trs materials from renaissance that stated in part the smartest plan of action for any taxpayer was to use trs along with the taxpayer’s existing home business the trs materials also stated that an individual could start a home business by declaring you are in business that would turn most of your everyday expenses into business_expenses the trs materials provided to petitioner by renaissance include discussions titled maximize your home business deductions maximize your business vehicle deductions maximize your travel deductions maximize your entertainment deductions and hire your children to realize big_tax savings these trs materials also include the w-4 exemption increase estimator that renaissance claimed would provide an immediate cash benefit and increase a taxpayer’s take-home pay by hundreds of dollars by adjusting his or her current deductions on the form_w-4 employee’s withholding allowance certificate in addition renaissance guaranteed that individuals who use trs would generate a minimum of dollar_figure in f ederal income_tax deductions for the first twelve months you operate your home business individuals who participated in tsa could also choose to participate in renaissance’s pre-paid tax advantage pta system pta offered participants in part unlimited tax consultation unlimited audit protection and free tax_return preparation typically individuals purchased the trs materials and pta services for a dollar_figure downpayment and monthly payments of dollar_figure through trs a participant could receive a bonus from renaissance for sponsoring participants who joined trs and or purchased trs materials although the manner in which the bonus is computed is less than clear from the renaissance materials the renaissance program also provided a participant with a bonus on the downline sponsorships of other individuals who joined trs petitioner completed an application and became a participant in trs towards the end of prior to that time petitioner had not been engaged in any home-based business activity despite the fact that some of the materials provided by renaissance were according to petitioner difficult for the ordinary man to understand petitioners did not seek independent tax or legal advice relating to participating in the program as required by his trs membership petitioner made monthly payments of dollar_figure to renaissance throughout the petitioner also purchased various products from renaissance including audiotapes record-keeping materials and catalogs during petitioner sponsored approximately individuals predominantly friends and relatives as trs participants for his referrals petitioner earned bonuses from renaissance which totaled dollar_figure during for the most part petitioner conducted his trs activities in the dining room of petitioners’ residence petitioner did not maintain any separate books_or_records with regard to the trs activity other than mileage logs and petitioners’ monthly bank statements cecilia abloso who was employed as nurse during did not participate in the trs program petitioner terminated his involvement with the trs program at the end of when he discovered that renaissance was involved in a dispute with the internal_revenue_service petitioners filed a timely joint federal_income_tax return an accountant at anvicom is listed as the paid preparer of that return included with that return is a schedule c related to petitioner’s participation in trs the schedule c shows a net_loss of dollar_figure the loss takes into account the following expense deductions dollar_figure big_number advertising car and truck expenses office expense rent or lease vehicles and equipment big_number supplie sec_114 meals and entertainment utilitie sec_180 other expense big_number big_number total the rent or lease expense was based primarily on petitioners’ monthly rent of dollar_figure for their personal_residence in the notice_of_deficiency respondent disallowed the schedule c deductions claimed by petitioners however to the extent of the income realized from the activity respondent allowed certain of these expenses as miscellaneous_itemized_deductions respondent further determined that petitioners are liable for an accuracy-related_penalty under sec_6662 discussion in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 personal living or family_expenses may not be deducted sec_262 however as the expenses allowed as itemized_deductions are less than the standard_deduction the deficiency here in dispute takes into account the standard_deduction according to petitioners petitioner’s participation in the trs program constituted a trade_or_business within the meaning of sec_162 and the deductions claimed on the schedule c should be allowed according to respondent petitioner’s participation in the trs program did not constitute a trade_or_business and with minor exceptions the expenses shown on the schedule c are not otherwise deductible for the following reasons we agree with respondent petitioners bear the burden of proving that petitioner’s participation in the trs program constituted a trade_or_business within the meaning of sec_162 during the expenses underlying the deductions here in dispute were ordinary and necessary to that trade_or_business and the expenses were paid_or_incurred rule a 503_us_79 292_us_435 290_us_111 after attending a seminar conducted by renaissance petitioner submitted an application to participate in trs as an active trs participant petitioner was required to pay a monthly at trial respondent conceded that the bonuses of dollar_figure petitioner received from renaissance were not includable in petitioners’ income under the circumstances the burden_of_proof remains with petitioners in this case see sec_7491 fee of dollar_figure in exchange petitioner received a variety of tax- related products services and advice from renaissance neither petitioner nor cecilia abloso was otherwise engaged in any home-based business during in essence petitioner did little more than pay a monthly membership fee to trs for generally misleading or ill-advised tax products and services petitioner’s participation in the trs program hardly constitutes a trade_or_business within the meaning of sec_162 petitioners are not entitled to the schedule c deductions claimed on their return and respondent’s disallowances of those deductions are sustained respondent also determined that the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or disregard of rules or regulations and imposed an accuracy-related_penalty under sec_6662 negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code it also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 see also b income_tax we further note that petitioners failed to substantiate any of the claimed schedule c expenses other than petitioner’s monthly payments to renaissance sec_7491 places the burden of production on respondent with respect to this penalty regs sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances disregard has been described as any careless reckless or intentional disregard sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by- case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer see 85_tc_934 petitioners’ backgrounds have not been made part of the record from their presentation at trial the court can understand how they or petitioner might have been misled by statements made by the promoters of the trs program and statements contained in the renaissance materials however we cannot excuse petitioners’ failure to substantiate many if not most of the deductions claimed on the schedule c see sec_1_6662-3 income_tax regs respondent’s imposition of the sec_6662 penalty is appropriate in this case and we so find reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and concessions by respondent decision will be entered under rule
